              Case 2:18-cr-00174-RAJ Document 408 Filed 12/10/20 Page 1 of 1




 1                                                                       Hon. Richard A. Jones
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                    ) Case No.: CR18-174RAJ
 8                                                )
                    Plaintiff,                    ) ORDER AUTHORIZING
 9                                                ) REFUND OF BAIL
10          vs.                                   )
                                                  )
11   RIGOBERTO PONCE SANCHEZ,                     )
12                                                )
                    Defendant.                    )
13                                                )
14
              THIS MATTER having come on before the undersigned Judge, it appearing
15
     from the record and files herein that cash bail has been posted in this case for the
16
     appearance of the above-named Defendant; and it further appearing that the case has
17
     been dismissed and the posting of the cash bail of $3,000.00 is no longer necessary and
18
     that, therefore, the cash bail should be returned.
19
              IT IS THEREFORE ORDERED that Defendant’s Motion (Dkt. 406) is
20
     GRANTED. The Clerk is authorized and directed to draw a check(s) on the funds
21
     deposited in the registry of this court in the principal amount of $3,000.00 plus all
22
     accrued interest, minus any statutory users fees, payable to the payee and mail or deliver
23
     the check(s) to the payee.
24
              DATED this 10th day of December, 2020.
25

26

27
                                                          A
                                                          The Honorable Richard A. Jones
28                                                        United States District Judge

       ORDER AUTHORIZING                                             BUTLER BESCHEN LAW PLLC
       REFUND OF BAIL - 1                                                103 E. Holly St. #512
                                                                        Bellingham, WA 98225
                                                                            (360) 734-3448
